EXAMINER'S AMENDMENT
Claims 1, 2, 5-10, 14, 16 are allowed

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josephine Paltin on 19 Feb 21.

The application has been amended as follows: 
1.	(Currently Amended) A computer-implemented method for use in restoring additional data that is associated with data that is part of a search request in a data storage environment, the method comprising: 
based on a first search request for data that satisfies first search criteria, identifying first data whose contents satisfy the first search request; 
determining, based on a data structure comprising associated search criteria, that additional search criteria are associated with the first search criteria; 
identifying second data whose contents satisfy the additional search criteria; 
creating a search-based secondary copy of the first dataand the second data, 
contents of the search-based secondary copy satisfy the first search criteria and additional search criteria associated with the first search criteria, and 
wherein the search-based secondary copy is stored in the data storage environment; 
receiving a request to restore data as identified based on metadata associated therewith; 
identifying within the data storage environment third data that satisfies the request to restore data; 
determining whether the third data   
based on determining that the third data is part of the search-based secondary copy, responding to the request to restore data by (i) restoring the third data, and additionally restoring the search-based secondary copy that includes the first data and the second data, wherein the third data is associated with at least some of the first data and at least some of the second data in the search-based secondary copy. 

2.	(Currently Amended) The method of claim 1, wherein the data storage environment deems the search-based secondary copy to be associated with the third data.

3 - 4.	(Canceled)

5.	(Currently Amended) The method of claim 1, further comprising:
updating an index, comprising entries relating secondary copies of data with media locations for the secondary copies, and comprising an entry for the created search-based secondary copy;
determining content within the created search-based secondary copy that is associated with other content within the data storage environment


6.	(Currently Amended) The method of claim 1, wherein the request to restore data is a request to restore 
wherein 
 

7.	(Currently Amended) A non-transitory computer-readable medium comprising instructions which, when executed by a computing device, cause the computing device to execute a computer-implemented method comprising:





based on a first search request for data that satisfies first search criteria, identifying first data whose contents satisfy the first search request; 
determining, based on a data structure comprising associated search criteria, that additional search criteria are associated with the first search criteria; 
identifying second data whose contents satisfy the additional search criteria; 
creating a search-based secondary copy of  the first data and the second data, 
wherein contents of the search-based secondary copy satisfy the first search criteria and the additional search criteria associated with the first search criteria, and 
wherein the search-based secondary copy is stored in the data storage environment; 
receiving a request to restore data as identified based on metadata associated therewith; 
identifying within the data storage environment third data that satisfies the request to restore data; 
determining whether the third data is part of the search-based secondary copy; and  
based on determining that the third data is part of the search-based secondary copy, responding to the request to restore data by (i) restoring the third data, and additionally restoring the search-based secondary copy that includes the first data and the second data, 
wherein the third data is associated with at least some of the first data and at least some of the second data in the search-based secondary copy.

8.	(Currently Amended) The computer-readable medium of claim 7, wherein the computing device deems the search-based secondary copy to be associated with the third data.

9.	(Currently Amended) The computer-readable medium of claim 7, wherein identifying the first data the second data 

10.	(Currently Amended) The computer-readable medium of claim 7, wherein identifying the first data the second data  in the data storage environment.

11-13. (Canceled)

 in the data storage environment.

15. (Canceled)

16.	(Currently Amended) The computer-readable medium of claim 7, wherein the request to restore data is a request to restore 
wherein 

17 – 20. (Canceled)	



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Initially submitted claimed included a negative limitation.  The examiner initially contacted the attorney of record to inquire for the written description support commensurate to the requirements as laid out in MPEP 2173.05(i).  Examiner also noted that the “business” claim elements were non-functional descriptive material.  Applicants noted the concern and instead inquired if an examiner amendment could be supplied.

The proposed amendment required that if the data being requested for restoration was in more than one copy (a first backup and a search-based secondary copy), that the additional copy was restored.

The examiner performed further examination along the lines of the proposed amendment, and noted that the amendment appeared to suggest both a restoration with a recommendation engine.  The examiner provided the examiners of te Grotenhuis et al. (US 8,495,368 B1) and Inoue et al. (US 7,840,559 B2).  The former combines a backup system with a recommendation engine that suggests other data to concurrently restore; the latter shows recommendation by collaborative filtering based on content similarity.  The examiner provided both references telephonically, stating that the combined teachings (recommendations of additional restoration, and collaborative filtering based on content overlap) appeared to make the proposed examiner amendment obvious.  

Applicants further proposed a second examiner amendment that provides (1) the third data that must also meet the search criteria (2) third information that must meet the first search criteria.  This is more than collaborative-filtering based restoration, because it induces an additional search.  By contrast, collaborative filtering is generally not designed to induce additional searching; the general idea behind collaborative filtering is to leverage similarity in lieu of additional searching.  

The current amendment is closer to spidering/crawling within restoration process.  It is that particular combination that the examiner has not found.  The examiner has found references that addresses backups/restores of a search engine’s crawl database, but that is not the same as having the crawl process as part of the restoration process itself.  The examiner could not find any prior art reference that disclosed such a feature.

Finally, the examiner notes that the combination of a crawler and backup engine seems known in the prior art.  For example, Bosson et al. (US 2012/0254136) appears to show a crawler as part of a backup process (Fig. 2, in the deduplication element) but not as part of the restoration process.   Here, applicants’ claims (and arguments supporting allowability of said claims) are directed to the restoration process.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        26 Feb 21